March 11, 2010 BNY MELLON FUNDS TRUST - BNY Mellon Small Cap Stock Fund Supplement to Prospectus dated December 31, 2009 The following information supersedes and replaces any contrary information contained in the section of the Trusts Prospectus entitled Management: Portfolio Managers Name of Fund Primary Portfolio Manager BNY Mellon Small Cap Stock Fund Stephen A. Mozur Biographical Information Stephen A. Mozur, CFA, has been a portfolio manager of BNY Mellon Mid Cap Stock Fund since December 2004, and became the primary portfolio manager of BNY Mellon Mid Cap Stock Fund in March 2009. He also has been the primary portfolio manager of BNY Mellon Small Cap Stock Fund since March 2010. He has been a portfolio manager at Dreyfus since December 2004. Mr. Mozur is also a vice president of The Bank of New York Mellon, which he joined in 2002. The references concerning Dwight E. Cowden in the section entitled Management are deleted because he is no longer the portfolio manager of BNY Mellon Small Cap Stock Fund. March 11, 2010 BNY MELLON FUNDS TRUST - BNY Mellon Small Cap Stock Fund Supplement to Statement of Additional Information dated December 31, 2009 The following information supersedes and replaces any contrary information contained in the section of the Trusts Statement of Additional Information entitled Management Arrangements Portfolio Management: Fund Portfolio Managers BNY Mellon Mid Cap Stock Fund Stephen A. Mozur (John M. Chambers) BNY Mellon Small Cap Stock Fund Stephen A. Mozur (John M. Chambers) The following information supersedes and replaces any contrary information contained in the section of the Trusts Statement of Additional Information entitled Management Arrangements Additional Information About Portfolio Managers: The following table lists the number and types of other accounts advised by the primary portfolio manager indicated below and assets under management in those accounts as of February 28, 2010: Registered Investment Portfolio Company Assets Pooled Assets Other Assets Manager Accounts Managed Accounts Managed Accounts Managed Stephen A. Mozur 1 $1.29 billion 0 $0 153 $141.7 million The dollar range of fund shares beneficially owned by the primary portfolio manager indicated below is as follows as of February 28, 2010: Dollar Range of Fund Portfolio Manager Fund Name Shares Beneficially Owned Stephen A. Mozur BNY Mellon Small Cap Stock Fund None The information pertaining to Dwight E. Cowden contained in the Trusts Statement of Additional Information is deleted because he is no longer the portfolio manager of BNY Mellon Small Cap Stock Fund and a portfolio manager of BNY Mellon Mid Cap Stock Fund. The information pertaining to Robert W. Jay contained in the Trusts Statement of Additional Information is deleted because he is no longer a portfolio manager of BNY Mellon Small Cap Stock Fund.
